Citation Nr: 0634570	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-36 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for Veterans Education Assistance Program 
benefits under the provisions of Chapter 30, Title 38, United 
States Code.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The appellant has had active service since June 1985.  The 
current record before the Board does not delineate whether or 
not he is still on active duty.  However, the appellant 
reported that he was on active duty at the time that he 
applied for eligibility for payment of Chapter 30 educational 
assistance in 2004.  The veteran's current military duty 
status is not germane to adjudication of the issue on appeal.

The record reflects that on his October 2004 VA Form 9, the 
appellant indicated that he was also seeking benefits under 
the provisions of Chapter 32, Title 38, United States Code.  
The Board notes that such claim is one that is separate and 
distinct claim from the Chapter 30 claim that is currently on 
appeal.  The record reflects that the appellant's claim for 
educational benefits pursuant to Chapter 32, Title 38, United 
States Code is currently being developed by the Regional 
Office.


FINDINGS OF FACT

1.  The appellant commenced military service in the United 
States Marine Corps in June 1985.

2.  The appellant was enrolled in the Veterans Education 
Assistance Program (VEAP) but disenrolled from the program in 
April 1989.

3.  The appellant did not reenroll in the VEAP/Chapter 32 
program prior to any period during which he would have been 
able to convert to the Montgomery GI Bill/ Chapter 30 
program.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§  3011, 3018(West 2002); 38 C.F.R. §§ 
21.7040, 21.7042 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board is required to address 
the Veterans Claims Assistance Act of 2000 (VCAA) that 
became law in November 2000.  The VCAA provides, among other 
things, that the VA will make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002).

In this regard, the Board observes that the record does not 
reflect that the appellant was provided VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a).  However, such notice is not 
required in this case because the Board finds that it is the 
law in this case, and not the evidence, that is dispositive.  
An opinion from the VA General Counsel has held that the VA 
is not required to provide notice of the information and 
evidence necessary to substantiate a claim, or required to 
develop evidence to substantiate a claim, where the claim 
cannot be substantiated because there is no legal basis for 
the claim or because the undisputed facts render the 
claimant ineligible for the claimed benefit.  See VAOPGCPREC 
5-2004 (June 23, 2004).

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when there is an 
error in the VCAA notice, or in this case the absence of the 
VCAA notice, there is no prejudice to a claimant as a result 
of the error if the benefit sought could not possibly have 
been awarded as a matter of law.  See Mayfield v. Nicholson, 
19 Vet. App. 103, 116 (2005) ("This Court has held that an 
error is nonprejudicial where the benefit sought could not 
possibly have been awarded as a matter of law.")  The Board 
also notes that the Court has held that "strict adherence 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case.  Such adherence would result in the Court's 
unnecessarily imposing additional burdens on the BVA and DVA 
with no benefit flowing to the appellant."  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Therefore, the 
Board finds that no further action is necessary with respect 
to the VCAA since it is the law, and not the evidence, that 
is dispositive in this case.

Legal Criteria and Analysis

The appellant is seeking to establish entitlement to 
education benefits under Chapter 30, Title 38 United States 
Code (The Montgomery GI Bill).  In general, this program 
provides educational assistance benefits for individuals who 
first became members of the Armed Forces or first entered on 
active duty as members of the Armed Forces after June 30, 
1985, and who meet certain other service requirements.  38 
U.S.C.A. § 3011(West 2002); 38 C.F.R. § 21.7042(a)(1) (2005). 
The appellant first entered active duty with the United 
States Marine Corps on June 17, 1985, shortly before the 
statutorily required June 30, 1985 criteria.  Accordingly, 
the Board finds that the appellant does not meet the regular 
criteria for an award of Chapter 30 benefits.

Subject to certain conditions, a claimant may also establish 
entitlement to Chapter 30 benefits if he is a participant in 
the Veterans Educational Assistance Program (VEAP) Chapter 32 
program on October 9, 1996 and converts benefits from that 
program to Chapter 30 benefits.  See generally 38 U.S.C.A. § 
3018C (West 2002).  Specifically, a Chapter 32 participant 
with money in the Chapter 32 fund could be eligible for 
Chapter 30 benefits if, in pertinent part, the individual was 
a participant in VEAP/Chapter 32 on October 9, 1996; served 
on active duty on October 9, 1996; completed certain 
education requirements; if discharged or released prior to 
October 9, 1997, was honorably discharged or released; and, 
prior to October 9, 1997 made an irrevocable election to 
receive benefits under this section in lieu of benefits under 
Chapter 32. See 38 U.S.C.A. § 3018C (a) (West 2002); 38 
C.F.R. §§ 21.7045(d) (2005).  

The record does not demonstrate that on October 9, 1996 the 
appellant was a participant in the VEAP program.  The record 
reflects that the appellant had been a participant in the 
VEAP program until he disenrolled due to hardship in April 
1989.  Moreover, the record does not demonstrate and the 
appellant does not contend that prior to October 9, 1997, he 
made an irrevocable election to receive benefits under 
Chapter 30 in lieu of his benefits under the VEAP Chapter 32 
program.  In this regard, the appellant, in his October 2004, 
VA Form 9 indicated that he did not enroll in the program 
during the first open period (presumably prior to October 
1997) because he had a zero balance in his VEAP account and 
did not qualify.  Moreover, Chapter 32 participant 
contribution history data reflects that the $2700 that the 
appellant had contributed to participate in the VEAP program 
was refunded to him in April 1990.  Therefore, the Board 
finds that appellant does not meet the criteria for an award 
of Chapter 30 benefits during this period.

The Veterans Benefits and Health Improvement Act of 2000 
provides for an additional year (beginning on November 1, 
2000, and ending on October 31, 2001) for an individual to 
make an irrevocable election to enroll in the MGIB/Chapter 
30.  However, in order to do that, the individual must have 
served continuously on active duty from October 9, 1996, 
through at least April 1, 2000.

However, in this case, there is no evidence that the 
appellant was a Chapter 32 (VEAP) participant during the 
second period of enrollment.  Although the appellant, in his 
October 2004, VA Form 9 indicated that while stationed in 
Hawaii in 2000, he signed a conversion form electing the MGIB 
during the second period of enrollment, there is no evidence 
that the conversion ever, in fact, happened.  By the 
appellant's own account, although he wanted to reenroll in 
the VEAP program and have an active account, the 
administrative office at his duty station in Hawaii 
experienced difficulties in deducting the required $2700 
necessary to reenroll in the VEAP program.  According to the 
appellant, he continued to experience the same problem with 
other administrative offices when he moved to other duty 
stations.   Therefore, as there is no evidence that the 
appellant ever officially reenrolled in VEAP program during 
the second period of eligibility for enrollment into the MGIB
Program, the Board must conclude that the appellant was not a 
VEAP program participant.  Consequently, as the appellant 
never successfully reenrolled in the
VEAP program and thus never converted from the Chapter 32 
program to Chapter 30 program, the Board finds that his claim 
for entitlement to eligibility for Chapter 30 benefits must 
be denied.

The Board acknowledges the appellant's assertions that 
military personnel did not properly assist him in reenrolling 
him into the VEAP program, thus causing him to be unable to 
timely reenroll and convert such benefits into MGIB benefits.  
However, the Board notes that the VA is not the proper forum 
for the appellant to properly address his grievances.  
Rather, it is more appropriate for the appellant to address 
his dispute directly to his relevant service department, an 
entity separate from VA.

In conclusion, the Board has considered the appellant's 
contentions; however, the legal criteria governing service 
eligibility requirements for Chapter 30 educational 
assistance are clear and specific, and the Board is bound by 
them.  The appellant has not established that he is eligible 
for educational assistance under Chapter 30.  As the law in 
this case is dispositive, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Eligibility for Veterans Education Assistance Program 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, is denied.



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


